31 A.3d 288 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Shawn COAXUM, Respondent.
No. 401 EAL 2011
Supreme Court of Pennsylvania.
November 2, 2011.

ORDER
PER CURIAM.
AND NOW, this 2nd day of November 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as phrased by petitioner, is:
Did the Superior Court err by holding that the evidence was insufficient to sustain [petitioner]'s gun possession convictions where she ordered her accomplice to shoot the victim?